                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                              Criminal No. 16-CR-20465

vs.                                                            HON. BERNARD A. FRIEDMAN

MICHAEL CARRINGTON KENNEDY,

      Defendant.
________________________________/

                      OPINION AND ORDER DENYING DEFENDANT’S
                        MOTION FOR COMPASSIONATE RELEASE

                 This matter is presently before the Court on defendant’s motion for compassionate

release [docket entry 74]. The government has filed a response in opposition. Defendant has not

filed a reply and the deadline for doing so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the

Court shall decide this motion without a hearing. For the reasons stated below, the Court shall deny

the motion.

                 Defendant, an inmate at FCI McKean in Lewis Run, Pennsylvania, seeks

compassionate release under 18 U.S.C. § 3582(c)(1)(A)1 because of the prevalence of the


       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court may
                 not modify a term of imprisonment once it has been imposed except
                 that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of Prisons,
                 or upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau
                 of Prisons to bring a motion on the defendant’s behalf or the lapse of
                 30 days from the receipt of such a request by the warden of the
                 defendant’s facility, whichever is earlier, may reduce the term of
Coronavirus within Federal Bureau of Prisons (“BOP”) facilities and FCI McKean in particular.

Def.’s Mot. at 1.

                The Sixth Circuit has clarified “how district courts, following the enactment of the

First Step Act, should analyze defendant-filed motions seeking release under § 3582(c)(1)(A).”

United States v. Hampton, No. 20-3649, 2021 WL 164831, at *1 (6th Cir. Jan. 19, 2021).

                In resolving those motions, district courts now face two questions: (1)
                whether extraordinary and compelling circumstances merit a sentence
                reduction; and (2) whether the applicable § 3553(a) factors warrant
                such a reduction. A third consideration, the § 1B1.13 policy
                statement, is no longer a requirement courts must address in ruling on
                defendant-filed motions.

Id. (citations omitted).

                The Court has considered these factors and concludes that compassionate release

would not be appropriate in this case. First, defendant indicates that he suffers from a number of

health conditions, including “chronic bronchitis,” “shortness of breath,” “a heart condition,” and “a

heart murmur.” Def.’s Mot. at 1. Defendant adds that he has a “torn ACL, that has not been treated

in anyway.” Id. According to the Centers for Disease Control and Prevention, some of these

conditions    “can   make     you   more    likely    to   get   severely   ill   from    COVID-19.”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html (last visited June 17, 2021); see also Def.’s Mot. at 1. However, the government notes that



                imprisonment (and may impose a term of probation or supervised
                release with or without conditions that does not exceed the unserved
                portion of the original term of imprisonment), after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction
                ....

                                                  2
               defendant, who is 31 years old, presents with no significant medical
               issues save a recent surgical procedure to repair a persistent knee
               injury. He also previously tested positive for Covid-19–though
               appeared to be asymptomatic based on BOP records–and in any event
               has since fully recovered. He has no documented history of shortness
               of breath, asthma, or cardiovascular issues (including no evidence of
               a heart murmur), save one recent complaint of recurrent chest pain
               that was unable to be substantiated by medical personnel.

Pl.’s Resp. Br. at 3-4 (emphasis in original) (citing Pl.’s Ex. C. (Medical records 2020-2021)).

               Moreover, the government states that “the defendant was offered . . . all three of the

currently-authorized Covid-19 vaccines (Pfizer-BioNTech on February 12, 2021; J&J/Janssen on

April 21, 2021; and Moderna on May 4, 2021), and he refused all three.” Id. at 16 (emphasis in

original). As another judge in this district recently stated,

               [a] prisoner cannot on the one hand point to the risk of severe illness,
               while on the other hand refuse to participate in basic precautionary
               measures such as vaccination. Allowing federal prisoners to qualify
               for compassionate release by declining to receive a COVID-19
               vaccine, without justification, would discourage prisoners from
               becoming vaccinated. The court is exceedingly hesitant to provide
               prisoners an incentive to increase their risk of contracting COVID-19
               and developing severe symptoms. Such a result would be profoundly
               counter-productive and would militate against the ameliorative
               purposes of compassionate release.

United States v. Austin, No. 15-CR-20609, 2021 WL 1137987, at *2 (E.D. Mich. Mar. 25, 2021)

appeal docketed, No. 21-1363 (6th Cir. Apr. 14, 2021).

               Additionally, defendant has not shown that the risk of infection at FCI McKean is

unacceptably high. The BOP presently reports only three active cases of COVID-19 (one inmate

and two staff) at the facility. See https://www.bop.gov/coronavirus (last visited June 17, 2021).

This Court has stated that “[a] generalized risk of contracting COVID-19, or potentially

developing the more severe symptoms associated with it, are not the type of ‘extraordinary and



                                                  3
compelling reasons’ that justify compassionate release.” United States v. Gordon, No. CR

11-20752, 2020 WL 4381948, at *4 (E.D. Mich. July 31, 2020). See also United States v. Shah,

No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020) (“[S]peculation as to

whether COVID-19 will spread through Defendant’s detention facility, . . . whether Defendant

will contract COVID-19, and whether he will develop serious complications does not justify the

extreme remedy of compassionate release.”). Therefore, the Court is not persuaded that the

threat to defendant’s health is so severe as to constitute an extraordinary and compelling

circumstance within the meaning of the compassionate release statute.

               Finally, the Sixth Circuit has “repeatedly recognized that district courts may deny

relief under the § 3553(a) factors even if ‘extraordinary and compelling’ reasons would

otherwise justify relief.” United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020). When

making sentencing determinations, courts are required to consider “the nature and circumstances

of the offense,” § 3553(a)(1), as well as “the need for the sentence imposed . . . to promote

respect for the law,” “afford adequate deterrence to criminal conduct,” and “protect the public

from further crimes of the defendant.” § 3553(a)(2)(A)-(C). These factors counsel against

releasing defendant early. In February 2017, defendant was found guilty of one count of being

a felon in possession of a firearm under 18 U.S.C. § 922(g)(1). The Court sentenced defendant

to 84 months’ imprisonment, a middle-of-the-guidelines sentence, on May 23, 2017. This was

the fourth felony offense on defendant’s record. See Pl.’s Resp. Br. at 31. Further, the firearm

at issue was “stolen, loaded, and unholstered in a vehicle with his children.” Id.; see also Sent’g

Tr. at 9-10 (noting that “it was a loaded gun rolling around floorboards with Defendant’s two

young children”). At sentencing, the Court made clear that defendant’s seven-year sentence was



                                                4
necessary for general and specific deterrence and to protect the safety of the public. The Court

emphasized the fact that defendant had not “been deterred in the past. He’s been given lots of

breaks and continues to violate those breaks and to . . . plac[e] other people in jeopardy.” Sent’g

Tr. at 25-26. Defendant has served just over half of his sentence to date. Releasing defendant

now would undermine the purposes of the above-referenced § 3553(a) factors. Accordingly,



               IT IS ORDERED that defendant’s motion for compassionate release is denied

.


                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
Dated: June 21, 2021                         SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                5
